COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR REHEARING
Cause number and style:       01–12–00935–CV; In re G.C., a child

Date motion filed:            March 26, 2013

Party filing motion:          E.O.R., appellant

       It is ordered that the motion for rehearing is denied.

Judge’s signature: __/s/ Evelyn V. Keyes______________________
               Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle. Justice Sharp voted to grant rehearing.




Date: May 15, 2013